Simoks, J. (dissenting).
Section 297 of the Executive Law provides substantial procedural rights to those accused of unlawful discrimination. Aside from the ‘ ‘ conference, conciliation and persuasion ” procedures, there is resort to a formal hearing and an administrative appeal. During all of this, a party may be represented by counsel, as this respondent was, and following that a proceeding to review may, within 30 days after service of the board’s order, be initiated in the Appellate Division, and its decision is reviewable by the Court of Appeals. (Executive Law, § 298.) This seems adequate protection to aggrieved parties without allowing a court to review the merits of a charge any time enforcement is sought.
*282Mrs. Bystricky’s problem arises from the fact that, for whatever reason, she rested upon the decision of the Human Rights Appeal Board without pursuing her right of review in the courts. She paid part of the fine and apparently accepted the result. Only when she defaulted in payment and this entirely new special proceeding for enforcement was initiated did respondent object. Even then she did not answer the petition, but sent a letter setting forth in detail her personal troubles. Mrs. Bystricky does not state whether she claims to have made payment in full, or whether she has made arrangements to pay in full or she is unable to pay. Furthermore, she does not specifically object to the findings and conclusions contained in the board’s order.
It is proper in a de novo special proceeding for enforcement of an order of the Human Rights Appeal Board that the court should inquire whether there has been a default by respondent in complying with the board’s order and the legal propriety of the penalty imposed, but, absent a timely proceeding to review the board’s order as required by section 298 of the Executive Law, that is all that should be examined at this time. The record should not be opened now to readjudicate the merits of the controversy. This view is consistent with the holding of this court in Matter of State Div. of Human Rights v. Merante (35 A D 2d 652) and of the First Department in Matter of State Div. of Human Rights v. Employers-Commercial Union Ins. Group (33 AD 2d 273, 274).
The opinions of the majority support their position that the respondent is now entitled to review on the merits by citing Matter of Hempstead Volunteer Fire Dept. v. New York State Div. of Human Rights (35 A D 2d 601) and Matter of Moskal v. State of New York Div. of Human Rights (36 A D 2d 46). These two cases contain only the flat statement, ipse dixit, that such a review is proper under the circumstances. I do not know of any legal justification for it. Certainly, none of the cases offers any. The general rule that a proceeding against a body or officer is untimely if it is not commenced within the time period provided in the law authorizing such proceeding applies here. (CPLR 217; see Matter of Smith Co. v. Ingraham, 32 A D 2d 188.) A failure to initiate the petition for review within the 30-day period provided is a jurisdictional requirement. It is not unlike the well-established rules that hold that the failure to take an appeal within the statutory time prescribed is a jurisdictional defect (Ocean Acc. & Guar. Corp. v. Otis Elevator Co., 291 N. Y. 254), and that collateral attack upon a judgment or determination may *283be made only on the basis of lack of jurisdiction of the subject matter or the person (9 Carmody-Wait 2d, New York Practice, § 63:165).
I take it the rule now is that we will not review absent timely proceedings except in cases involving the Human Rights Appeal Board. It is to be inferred that the justification for such a rule is some judicial dubiety about the even-handedness of the Human Rights Appeal Board, which calls for a thorough examination of its decisions whenever and for whatever reason requested. This, of course, is a subjective judgment, not a legal one. Surely, no one would argue that the same procedure exists with respect to determinations involving other administrative agencies. We have recently reaffirmed the principle of judicial restraint in matters involving administrative determinations, even when constitutional questions are raised. (New York Tel. Co. v. Public Service Comm., 36 A D 2d 261 [decided herewith].) It is impossible to reconcile the philosophy of that case with the holding of the majority here.
The only troubling legal aspect of this case for me is that the record contains a stipulation that a specific performance action was commenced between the parties before the complaint was filed with the division. The status of that action now is unknown although the complainant no longer wishes to buy the property.
The provisions of Executive Law (§ 297, subd. 9; § 300) seem clear enough, at least to the extent that a complainant must elect his remedy and may not be entitled to a double recovery. When a complaint is pending before the Division of Human Rights, an outside action on the same grievance may not be instituted by the parties. (Matter of Castle Hill Beach Club v. Arbury, 208 Misc. 622, mod. on other grounds 1 A D 2d 943, 950, rearg. den. 2 A D 2d 664, affd. 2 N Y 2d 596; Gaynor v. Rockefeller, 21A D 2d 92, 97, affd. 15 N Y 2d 120.) It is not so clear that the division is ousted of jurisdiction by the statute when some other remedy is pursued prior to the filing of a complaint. (Cluett, Peabody & Co. v. New York State Division of Human Rights, 59 Misc 2d 536; Matter of Bronx Eye & Ear Infirmary v. New York City Comm. on Human Rights, 55 Misc 2d 22; and see, also, Matter of Kamper v. Department of State of State of N. Y., 26 A D 2d 697, affd. 22 N Y 2d 690; Neidich v. State Comm. for Human Rights, 53 Misc 2d 984; 16 Stanford L. Rev., 849, 874.) While the exact issue presented here was not ruled upon in any of those cases, it is significant that none of them denied relief by the commission or its successor, the division. The argument that the division lacked jurisdiction was not estab*284fished in the record, was not raised by respondent at the hearing’, on appeal to the board, or before the court. It should not become the basis of a decision in the case. (Matter of Holland v. Edwards, 307 N. Y. 38, 46.)
Since the respondent has paid part of the fine and there is no evidence that it is excessive, I would grant the application.
Herlihy, P. J., and Staley, Jr., J., concur with Sweeney, J.; Reynolds, J., concurs in a separate opinion; Simons, J., dissents, and votes to grant the application, in an opinion.
Application denied, and petition dismissed, without costs.